NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-30052

                Plaintiff-Appellee,             D.C. No. 2:17-cr-00179-BLW-1

 v.
                                                MEMORANDUM*
PATRICK JOSHUA COFFEY,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                   B. Lynn Winmill, District Judge, Presiding

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Patrick Joshua Coffey appeals from the district court’s judgment and

challenges the 21-month sentence imposed following his third revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Coffey contends that the sentence is substantively unreasonable in light of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his difficult childhood, the nature of his violations, and the alleged harshness of his

prior custodial placements. The district court did not abuse its discretion. See Gall

v. United States, 552 U.S. 38, 51 (2007). The above-Guidelines sentence is

substantively reasonable in light of the 18 U.S.C. § 3583(e) sentencing factors and

the totality of the circumstances, including Coffey’s repeated violations and his

demonstrated unsuitability for supervised release. See Gall, 552 U.S. at 51.

Moreover, contrary to Coffey’s contentions, the record reflects that the district

court considered his mitigating arguments, relied on only proper sentencing

factors, and thoroughly explained its reasons for imposing the sentence. See

United States v. Carty, 520 F.3d 984, 991-92 (9th Cir. 2008) (en banc) (explaining

sentencing court’s procedural obligations); United States v. Simtob, 485 F.3d 1058,

1062 (9th Cir. 2007) (seriousness of underlying offense “may be considered to a

lesser degree as part of the criminal history of the violator”).

      AFFIRMED.




                                           2                                    20-30052